DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I (Claims 1-15, 18-23) in the reply filed on 01/28/22 is acknowledged. 

The traversal is on the ground(s) that (1) Claims 18-23 should be included in Group I with Claims 1-15 (Page 9 of Remarks), (2) the inventions are not independent or distinct because the claimed subject matter in each of the claim sets is connected in design, operation, and effect because they are all directed to assemblies having a heat exchanger cap (Pages 10-11 of Remarks), and (3) there would be no serious burden on the examiner if required to search all of the claims (Pages 11-12 of Remarks).  

Regarding (1), Applicant’s remarks are correct in that Claims 18-23 were, erroneously, not included in Group I with Claims 1-15. Accordingly, Group I is considered to include Claims 1-15, 18-23.

Regarding (2), Applicant’s arguments are not found to be persuasive. Regardless of whether or not a heat exchanger cap is commonly recited in each of the claim sets, the fact remains the Groups I-III are nonetheless independent/distinct from one another in view of their claimed structural differences. These claimed structural differences were outlined in detail on Pages 2-4 of the 12/03/21 Requirement for Restriction/Election. It is also noted Applicant’s Remarks do not appear to even directly address the actual rationale for restriction amongst Groups I-III (i.e. the analysis outlined on Pages 2-4 of the 12/03/21 Requirement for Restriction/Election).

Regarding (3), Applicant’s arguments are not found to be persuasive. It is the Examiner’s position that a search burden does exist as a result of the claimed structural differences (i.e. divergent subject matter) amongst Groups I-III. These claimed structural differences were outlined in detail on Pages 2-4 of the 12/03/21 Requirement for Restriction/Election. Therefore, the inventions would in fact require different fields of search with respect to one another in view of the structural differences of the Groups recited in the Claims.

Therefore, the restriction requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Claim 19 is objected to because of the following informalities: the phrase (emphasis added) “the terminating ends of the fixed contacts extend below the bottom and of the contactor housing” should be written as “the terminating ends of the fixed contacts extend below the bottom end of the contactor housing.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the bottom end of the contactor." There is insufficient antecedent basis for this limitation in the claim. While Claim 1 does recite that the contactor has a contactor housing having a top end and a bottom end, there is insufficient antecedent basis for the bottom end of the contactor itself (i.e. “a bottom end” is referenced with respect to the contactor housing, but not the contactor itself). Proper clarification is required.
Similarly, Claim 1 recites the limitation “the fixed contacts of the contactor.” There is insufficient antecedent basis for this limitation in the claim. While Claim 1 does recite that the terminals are coupled to corresponding terminating ends of corresponding fixed contacts, there is insufficient anteceded basis for the fixed contacts of the contactor (i.e. corresponding fixed contacts are referenced, but fixed contacts specific to the contactor are not recited). Proper clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "the mating end." There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 13 recites the limitation (emphasis added) "the component received in the cover." There is insufficient antecedent basis for “the component” in the claim. While Claim 1 (from which Claim 13 depends) states that a contactor is received in the component cavity, there is insufficient antecedent basis for the component received in the cover (i.e. “a contactor” is never established as being “the component”). Proper clarification is required.

Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites the limitation "the bottom of the circuit component." There is insufficient antecedent basis for this limitation in the claim. While Claim 18 does recite that the circuit component has a bottom surface, there is insufficient antecedent basis for the bottom of the circuit component (i.e. “a bottom surface” is never established as being “the bottom” of the circuit component). Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 11, 18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2017/0150630).

Regarding Claim 1, Lyon teaches a battery distribution assembly (BDA) (108) (“battery distribution unit”) for a battery pack (102) (“battery module”) (Abstract, [0001], [0015]-[0016]). As illustrated in Figures 1-2, Lyon teaches that the BDA comprises a tray (110) (“housing”) including a bottom configured to be mounted to an outer casing (104) (“battery case”) of the battery pack ([0015]-[0016], [0019]). As illustrated in Figures 2-4, Lyon teaches that the tray comprises a cavity (218) (“component cavity”) ([0024]-[0026]). As illustrated in Figures 4-6, Lyon teaches a fuse (150) (“contactor”) is received in the cavity ([0027]). As illustrated in the annotated Figures 5-6 below, the fuse comprises a housing (“contactor housing”) having a top end (i.e. the surface to which numeral (150) is pointing) and a bottom end (i.e. the surface to which numeral (206) is pointing). As illustrated in Figures 2, 6, Lyon teaches that electrical conductors (116), such as bus bars (138) (“terminals”) are positioned at a bottom end of the fuse and are coupled to corresponding distal ends (254) (“terminating ends”) of corresponding blade terminals (242) (“fixed contacts”) ([0023], [0035]). As illustrated in Figure 2, Lyon teaches that the tray further comprises a lower housing (132) (“heat exchanger cap”) positioned at a bottom end of the fuse, wherein the lower housing is provided at least in part (e.g. positioned directly underneath/within) in the cavity at the bottom of the tray ([0020]). 

    PNG
    media_image1.png
    385
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    430
    media_image2.png
    Greyscale


Lyon does not explicitly teach that the lower housing is in thermal communication with the blade terminals of the fuse and configured to be in thermal communication with the outer casing of the battery pack to dissipate heat from the blade terminals into the outer casing.
However, and as illustrated in Figures 1-2, the lower housing is both mounted to the outer casing of the battery pack and positioned in close proximity to the blade terminals of the fuse. Furthermore, Lyon teaches that when in operation, the fuse generates a significant amount of heat, wherein said heat is intended radiated outward through walls, external to the fuse itself, to the outer environment ([0032]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that (1) the lower housing would necessarily be in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) with the blade terminals due to the close proximity between the lower housing and the blade terminals, and (2) the lower housing is in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) with the outer casing of the battery to dissipate at least at least some amount of heat from the blade terminals into the outer casing given due to the close proximity between the lower housing and the blade terminals, and the fact that Lyon specifically teaches that the fuse generates a significant amount of heat during operation which is intended radiated outward through walls, external to the fuse itself, to the outer environment.

Regarding Claim 7, Lyon teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-2, at least a portion of the lower housing is positioned axially in line between the fixe and the outer casing.

Regarding Claim 8, Lyon teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 5-6, Lyon teaches that each blade terminal comprises a proximal end (252) (“mating end”) in addition to its respective distal end ([0034]). As illustrated in Figures 1-2, 5-6, each blade terminals extends along a “fixed contact axis” between the proximal and distal end (i.e. the “fixed contact axis” being the axis of thickness of each blade terminal which extends in the thickness direction of each blade terminal, said thickness direction being perpendicular to the direction that the blade terminals extend from the fuse towards the battery pack), wherein said axis is perpendicular to the outer case in a vertical direction.

Regarding Claim 9, Lyon teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1-2, 5-6, the distal ends are portions of the fuse which are closest to the outer casing, wherein the lower housing is disposed between the distal ends and the outer casing.

Regarding Claim 11, Lyon teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 2, the lower housing comprises a planar lower surface (indicated by numeral (126)) (“heat spreader”) positioned between the distal ends of the fuse and the outer casing, wherein said planar lower surface, by virtue of being a structural component of the lower housing itself, would necessarily be in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) between the distal ends and the outer casing to dissipate at least some amount of heat from the distal ends into the outer casing.


Regarding Claim 18, Lyon teaches a battery distribution assembly (BDA) (108) (“battery distribution unit”) for a battery pack (102) (“battery module”) (Abstract, [0001], [0015]-[0016]). As illustrated in Figures 1-2, Lyon teaches that the BDA comprises a tray (110) (“housing”) including a bottom configured to be mounted to an outer casing (104) (“battery case”) of the battery pack ([0015]-[0016], [0019]). As illustrated in Figures 2-4, Lyon teaches that the tray comprises a cavity (218) (“component cavity”) ([0024]-[0026]). As illustrated in Figures 4-6, Lyon teaches a fuse (150) (“circuit component”) is received in the cavity ([0027]). As illustrated in the annotated Figure 6 below, the fuse comprises a housing having a bottom end (i.e. the surface to which numeral (206) is pointing) (“bottom surface”), wherein the bottom end faces the bottom of the tray. As illustrated in Figure 2, Lyon teaches that the tray further comprises a lower housing (132) (“heat spreader”) positioned at a bottom end of the fuse, wherein the lower housing is provided at or below the bottom of the tray ([0020]). 

    PNG
    media_image3.png
    421
    450
    media_image3.png
    Greyscale


Lyon does not explicitly teach that the lower housing is in thermal communication with the bottom end of the fuse and configured to be in thermal communication with the outer casing of the battery pack to dissipate heat from the bottom end of the fuse into the outer casing.
However, and as illustrated in Figures 1-2, the lower housing is both mounted to the outer casing of the battery pack and positioned in close proximity to the bottom end of the fuse. Furthermore, Lyon teaches that when in operation, the fuse generates a significant amount of heat, wherein said heat is intended radiated outward through walls, external to the fuse itself, to the outer environment ([0032]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that (1) the lower housing would necessarily be in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) with the bottom end of the fuse due to the close proximity between the lower housing and the bottom end of the fuse, and (2) the lower housing is in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) with the outer casing of the battery to dissipate at least at least some amount of heat from the bottom end of the fuse into the outer casing given due to the close proximity between the lower housing and the bottom end of the fuse, and the fact that Lyon specifically teaches that the fuse generates a significant amount of heat during operation which is intended radiated outward through walls, external to the fuse itself, to the outer environment.

	Regarding Claim 20, Lyon teaches the instantly claimed invention of Claim 18, as previously described.
	As illustrated in Figures 5-6, the fuse housing (“fuse body”) extends between a first end and a second end with a fuse element positioned therebetween, wherein the fuse has a first fuse contact (in contact with a given blade terminal (242)) at the first end and a second fuse contact (in contact with a another blade terminal corresponding to said a given blade terminal), and further wherein the fuse housing includes the bottom surface (See the annotated Figure 6 of Lyon). Furthermore, and as previously described), the lower housing would be in thermal communication (to at least some degree/value, wherein it is noted that the instant Claim does not specify or require a minimum degree/value of thermal communication) with the fuse housing to dissipate at least some amount of heat from the fuse housing (See Claim 18).

Regarding Claim 22, Lyon teaches the instantly claimed invention of Claim 18, as previously described.
As illustrated in Figures 1-2, the lower housing comprises a planar lower surface (indicated by numeral (126)) (“heat sink plate”) having a lower surface in direct physical (and therefore direct thermal) contact with the outer casing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729